Title: From George Washington to James Anderson, 27 February 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson,
                            Philadelphia 27th Feb. 1797
                        
                        Your Letter of the 22d with the weekly reports, was received on the 25th.
                        As its contents, is chiefly matter of information, it requires but little
                            to be said in reply; and as the public business presses upon me at this juncture, and I
                            shall (I hope) be at Mount Vernon ’ere long, I will suspend giving any opinion, or
                            directions relative to the business entrusted to you, in this letter; trusting that all
                            matters are in a good train, and will go on well.
                        Enclosed is Mr Landon Carters letter relative to the Peas with which he was to
                            furnish me; but it is so unintelligible, that I scarcely know what to expect from it; and
                            therefore have, with a view to reduce matters to a certainty, wrote him a letter which is
                            left open for your perusal—sealing—and forwarding; that you may, upon receiving his answer,
                            take such measures as the case may require. Under my cover you may put a few lines to him
                            for the further arrangement—greater convenience—and certainty in the prosecution of this
                            business.
                        It is far from my desire, or wish, that the Wheat should be rolled until the
                            ground is in perfectly good order for it.
                        The articles required in your letter shall be got and sent round with my
                            Goods. I am Your friend &c.
                        
                            Go: Washington
                            
                        
                    